DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
Currently Claims 1-2, 5-27 are pending.  Claims 3-4 have been cancelled.
The following rejections are newly applied.  
This action is Nonfinal.
Withdrawn Rejections
The 35 USC 103(a) rejection made in the previous office is withdrawn based upon amendments and consideration of the arguments in the reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2, 5-16 are indefinite over the phrase “identifying pancreatic cancer …obtained from a patient with cancer”.  This phrase appears to require that the patient have cancer, it is not clear how one identifies the type of cancer when the patient already is known to have cancer.  Further, it is not clear if any patient (such as a patient with breast cancer) can be used in the claims to determine identification of pancreatic cancer. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2,5-20,23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2015/116837 Jan 29, 2015) in view of Balasubramanian et al (WO2015/145133 October 1, 2015) and Zhu et al. (US Patent Publication 2012/0301881 Nov 29, 2012). 
With regard to claims 1 and 17, Zhang teaches a method of detecting a tumor in a subject based upon the presences of methylation (para 5-8).  Zhang et al. teaches extracting cfDNA from blood (para 9).  Zhang teaches that one can detected modifications including 5hmC (para 37).  Although Zhang teaches that use of capture tags (para 37-41), Zhang does not specifically teach that the 5hmC nucleotides are modified with the capture tag and enriching with a solid support.  Zhang teaches amplifying and sequencing (para 38-40).  Zhang teaches that these methods can identify methylation data by deep sequencing associated with pancreatic cancer (para 61).  Zhang does not teach that the to identify that the reads are mapped to a reference hydroxymethylome. 
With regard to claim 14, Zhang et al teaches that the samples can be a pool of samples (para 40).
With regard to claim 1 and 5-6 and 17, Balasubramanian et al teaches detection 5hmC such that it can modified with a capture tag attached to a solid support for libraries and detection on these solid supports (p 10 lines 25-30, p 12 lines 19-30, p 27 lines 10-20 and 30-35).  
With regard to claims 2 and 20, Balasubramanian et al teaches that the tag can be biotin to a support (p 27). 
With regard to claim 7 and 18, Balasubramanian et al teaches ligating an adaptor prior to the tag (p. 12). 
With regard to claims 8-12 and 15, Balasubramanian et al teaches attaching a barcode to the cfDNA by attachment to the adaptor that is associated with a specific sample from a patient(e.g. different from another sample) (p. 11). 
With regard to claim 13, Balasubramanian et al teaches that multiple samples can be screened and therefore multiple individuals (p. 11). 
With regard to claim 19, Balasubramanian et al. teaches that enriched DNA is amplified using primers that bind to the adaptors(p 18).
With regard to claim 23, Balasubramanian et al teaches that efficient sequencing of nucleic acids that are underrepresented in amplification can be performed (p. 5 2nd parpaghra) and as such suggests a method of determining the underrepresented regions.
With regard to claims 1 and 17, Zhu et al. teaches that to determine phenotype relationships that can determine the presence of specific hmCs in targeted regions by mapping the sequence to create a hydroxymethylome to establish correlations (para 64-90). 
With regard to claim 16 and 27, Zhang teaches a method of detecting a tumor in a subject based upon the presences of methylation (para 5-8).Zhang et al. teaches that differences can be used to look at stage differences (para 7 and 34).  Zhu et al. teaches that to determine phenotype relationships that can determine the presence of specific hmCs in targeted regions by mapping the sequence to create a hydroxymethylome to establish correlations (para 64-90). As such it would be obvious to design the hydroxymethylome reference with stage differences to detect similarity of particular stages of cancer in the individual’s sample. 
With regard to claim 24-25, Balasubramanian et al. teaches that one can used the sequencing (see claim 23 above) . Zhang teaches amplifying and sequencing (para 38-40).  Zhang teaches that these methods can identify methylation data by deep sequencing associated with pancreatic cancer (para 61).    Zhu et al. teaches that to determine phenotype relationships that can determine the presence of specific hmCs in targeted regions by mapping the sequence to create a hydroxymethylome to establish correlations (para 64-90). 
With regard to claim 26, Zhu et al. teaches that one can measure the quantity of hmC from different sources, different tissues and cell culture at different time points (para 88). Zhu et al. teaches that to determine phenotype relationships that can determine the presence of specific hmCs in targeted regions by mapping the sequence to create a hydroxymethylome to establish correlations (para 64-90). 
Therefore it would be prima facie obvious to one or ordinary skill in the art at the time of the effective filing date to modify the method of Zhang in order to capture and enrich a number of 5hmC sites in order to sequence as taught by Balasubramanian et al in order to compare the designed libraries to reference hydromethylomes in order to establish the correlation of phenotypes (as taught by Zhu et al.).  The ordinary artisan would be motived to correlate to phenotypes as Zhang et al. teaches that these 5hmC changes can be associated with pancreatic cancer. 
 
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2015/116837 Jan 29, 2015), Balasubramanian et al (WO2015/145133 October 1, 2015) and Zhu et al. (US Patent Publication 2012/0301881 Nov 29, 2012) as applied to Claims 1-2,5-20,23-27 in view of Guan et al. (US Patent Application 2014/0127678 May 8,2014 previously cited). 
Zhang, Balasubramanian, and Zhu suggest a method for identifying pancreatic cancer from cfDNA based upon the steps of claim 1, however, does not teach that the adapter ligated cfDNA is incubated with 4 glucosyltransferase and UDP.
 With regard to claim 21, Guan et al. teaches a method of sequencing (para 35-40).  Guan et al. teaches adding adaptor sequences to the ends (para 35-40).  Guan teaches incubating with 4 glucosyltransferase and UDP to label the hydroxymethylated DNA (para 8-10, 35-40).  Guan teaches linking to a biotin moiety using Click chemistry, and then enriched by pulling down by streptavidin coated beads (para 8-10, 35-40).  Guan et al. teaches that the enriched DNA can be amplified and sequences (para 35-40).  
With regard to claim 22, Balasubramanian et al teaches attaching a barcode to the cfDNA by attachment to the adaptor that is associated with a specific sample from a patient(e.g. different from another sample) (p. 11). Balasubramanian et al teaches that the tag can be biotin to a support (p 27).
Therefore it would be prima facie obvious to one of ordinary skill at the time of effective filing date to modify the method of Zhang, Balasubramanian, and Zhu to use the known method of Click technology of Guan teaches incubating with 4 glucosyltransferase and UDP to label the hydroxymethylated DNA (para 8-10, 35-40).  The ordinary artisan would have a reasonable expectation of success as the ordinary artisan would be motivated to use known techniques to label hydroxymethylated DNA in order to perform detection for the genome sequencing and mapping taught by Zhang, Balasubramanian, and Zhu.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634